Title: To Thomas Jefferson from Bernard Peyton, 30 December 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Richd
30 Decr 1822I hand herewith statement your quarterly a/c, to date, as heretofore directed, which I hope & believe will be found correct.I recd to=day yours covering blanks for the several your notes at Bank, which shall be attended to—By Woods  I sent the Bottle of Wine, reced for you, from Mann Randolph, of Norfolk, which he promised great care of—With great respect Dr sir Yours very TrulyB. Peyton